DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Request for Continued Examination was filed 10/14/2021 with amendments to Claims 1, 7, new added Claim 8 and previously presented Claims 2-6. Remarks filed with claim amendments were carefully considered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yasunori et al (JP 2017/103748).
Regarding Claim 1, Yasunori et al teach an image processing apparatus (image processing apparatus 10; Fig 1 and ¶ [0033]) comprising: a calculation unit that calculates a size of a target object on an occasion when the target object exists along a peripheral edge part of a captured image captured by an external image capturing apparatus (a plurality of images are captured with a camera and processed with the apparatus, including the region calculation unit 13 containing a region calculation unit 131 to calculate the size of a target object and the target object size along the peripheral edge of the image could be calculated when in the target existence area; Figs 1, 2, 11, 12 and ¶ [0033], [0037]-[0038], [0063]-[0068]), based on a plurality of images containing the target object that needs to undergo image processing for protecting privacy (privacy-protected image processing is performed on a plurality of images including a target object requiring privacy protected image processing; [0033]); a determination unit that determines a region on the captured image (the area application unit 132 of the region calculation unit 13 applies the target existence area calculated by the area calculation unit 131, that may be performed along the peripheral edge of the image when a target existence area is calculated, to connect the frames 52 (regional box identifying the target object); Figs 11, 12 and ¶ [0067]-[0068]); and an image processing unit that performs the image processing on the region (the image processing unit 14 performs privacy-protected image processing on each of the plurality of images in the region identified as the target existence region; Fig, 1, 13 and ¶ [0033], [0070]-[0074]).
Regarding Claim 3, Yasunori et al teaches the image processing apparatus according to claim 1 (as described above), further comprising a recording unit that records an image having undergone the image processing by the image processing unit (processed image (signal) may be stored and transferred with a recording medium; ¶ [100]-[0103]).  
Regarding Claim 4, Yasunori et al teaches the image processing apparatus according to claim 1 (as described above), wherein the image processing is any of pixelation processing, blurring processing, and processing of fitting a fixed image (image processing by the image processing unit 14 may including mosaic, blurring or pixelation; ¶ [0070]).  
(target object can include any object that needs privacy protection, including a license plate or a person; ¶ [0094]).  
Regarding Claim 6, Yasunori et al teaches the image processing apparatus according to claim 1 (as described above), wherein the image capturing apparatus is a drive recorder (the imaging device includes a camera and is a computer system with a processor, display, memory and the like to execute instruction to image a scene including a target object; ¶ [0037], [0096]).
Regarding Claim 7, Yasunori et al teach an image processing method that is performed by a processor (method of operating image processing apparatus 10 performed by a processor on a computer system; Figs 1, 17, 19 and ¶ [0033], [0079]-[0085], [0096]), the image processing method comprising: a calculation step of calculating a size of a target object on an occasion when the target object exists along a peripheral edge part of a captured image captured by an external image capturing apparatus (in the target existence area calculation step (S13), a plurality of images are captured with a camera and processed with the apparatus, including the region calculation unit 13 containing a region calculation unit 131 to calculate the size of a target object and the target object size along the peripheral edge of the image could be calculated when in the target existence area; Figs 1, 2, 11, 12, 17, 19 and ¶ [0033], [0037]-[0038], [0063]-[0068], [0084]), based on a plurality of images containing the target object that needs to undergo image processing for protecting privacy (privacy-protected image processing is performed on a plurality of images including a target object requiring privacy protected image processing; [0033]); a determination step of determining a region on the captured image (in the target existence area calculation step (S13), the area application unit 132 of the region calculation unit 13 applies the target existence area calculated by the area calculation unit 131, that may be performed along the peripheral edge of the image when a target existence area is calculated, to connect the frames 52 (regional box identifying the target object); Figs 11, 12, 17, 19 and ¶ [0067]-[0068], [0084]); and an image processing step of performing the image processing on the region (in the image processing of the target existence regions set (S14), the image processing unit 14 performs privacy-protected image processing on each of the plurality of images in the region identified as the target existence region; Fig, 1, 13 and ¶ [0033], [0070]-[0074], [0085]).  
Regarding Claim 8, Yasunori et al teaches the image processing apparatus according to claim 1 (as described above), wherein the image processing unit performs the image processing by changing an image of the target object contained in the region (the image processing unit 14 performs privacy-protected image processing on each of the plurality of images in the target existence region; ¶ [0070]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yasunori et al (JP 2017/103748) in view of Jun et al (KR 101858099).
Regarding Claim 2, Yasunori et al teaches the image processing apparatus according to claim 1 (as described above), including the image processing unit that performs the image processing on the object (the image processing unit 14 performs privacy-protected image processing on each of the plurality of images in the region identified as the target existence region; Fig, 1, 13 and ¶ [0033], [0070]-[0074]).
Yasunori et al does not teach a learning model unit that generates a learning model through learning using tutor data containing an image of the target object and outputs a determination result of whether or not an object contained in an input image is the target object, wherein the image processing unit further performs the image processing on the object when the determination result output by the learning model unit indicates that the object contained in the input image is the target object.  
Jun et al is analogous art pertinent to the technological problem addressed in this application and teaches a learning model unit that generates a learning model through learning using tutor data containing an image of the target object and outputs a determination result of whether or not an object contained in an input image is the target object (a license plate area determination unit 1102 is used to determine a license plate area using machine learning that is trained using license plate images to correctly identify license plates; Fig 11 and ¶ [0094], [0106]), wherein the image processing unit further performs the image processing on the object when the determination result output by the learning model unit indicates that the object contained in the input image is the target object (candidate regions in the images that identify the license plate can be processed such as edge enhancement to remove noise; ¶ [0095]-[0098]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to combine the teachings of Yasunori et al with Jun et al including a learning model unit that generates a learning model through learning using tutor data containing an image of the target object and outputs a determination result of whether or not an object contained in an input image is the target object, wherein the image processing unit further performs the image processing on the object when the determination result output by the learning model unit indicates that the object contained in the input image is the target object.  The use of machine learning to determine a vehicle license improves the likelihood of identifying areas that are license plates, which is important in automation to detecting protecting privacy and sensitive information, as recognized by Jun et al (¶ [0004], [0010]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yao et al (CN 108268871) teaches a neural network license plate recognition method and system including training based on license plate characters.
Frome et al (US 8345921) teaches object, such as a license plate, detection using a neural network and the blurring of the object detected for privacy protection.
Urao (JP 2015114983) teaches a license plate detection device and method including identification of characters of special plates towards privacy protection and special access.
Chen et al (CN 105740751) teaches target identification including positional and size information of the target.
Asano (JP 2014126887) teaches a license plate determination device including a calculating unit for measuring distance between scanning system and vehicle scanned. 
Ma (CN 109076163) teaches an imaging device to identify a vehicle license plate of a moving vehicle and includes methodology for pixel interpolation, mosaic processing and white balance processing.
Sugimoto (JP 2019008709) teaches an information device with processing system to calculate and determine a risk level in a vehicle caused by another vehicle based on scanning and analyzed data. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHLEEN M BROUGHTON/               Examiner, Art Unit 2667     

/MATTHEW C BELLA/               Supervisory Patent Examiner, Art Unit 2667                                                                                                                                                                                                                                                                                                                                                                             l